Citation Nr: 1042093	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to September 10, 2007, for 
the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Washington, 
DC, Appeals Management Center (AMC) of the Department of Veterans 
Affairs (VA), which awarded the Veteran a TDIU, effective 
September 10, 2007.  The Veteran subsequently initiated and 
perfected an appeal of this effective date determination.  The 
Reno RO currently has jurisdiction of the Veteran's claims file.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  His appeal was 
subsequently presented to the Board in August 2009, at which time 
it was remanded for additional development.  It was returned to 
the Board in March 2010, at which time the Board found 
extraschedular consideration of the Veteran's TDIU claim for the 
period prior to September 10, 2007, was warranted.  The appeal 
was then remanded to the agency of original jurisdiction for 
referral to the Director, VA's Compensation and Pension Service, 
for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  
It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board does not find that the actions ordered 
within the March 2010 decision and remand have been accomplished 
by the agency of original jurisdiction, or rendered moot by the 
actions of the appellant.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Specifically, it does not appear any additional 
development was undertaken by the agency of original 
jurisdiction, as none of the actions ordered by the Board within 
the prior March 2010 remand order have been accomplished; a full 
statement of the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors has not been prepared, and the appeal was not 
forwarded to the Director, Compensation and Pension Service, for 
extraschedular consideration.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that a remand by either the 
Court or the Board confers on the appellant, as a matter of law, 
a right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  Id.  In October 2010, Board personnel contacted the 
AMC to determine if that office had intended to return the file 
to the Board, and were told such return was in fact intended by 
the AMC.  Thus, yet another remand is regrettably required in the 
present appeal.  The Board regrets the additional delay in 
adjudication resulting therein.  

As noted within the March 2010 decision and remand, the Board 
finds the evidence sufficient to raise the possibility of 
entitlement to a TDIU prior to September 10, 2007, based on 
extraschedular eligibility under 38 C.F.R. § 4.16(b).  However, 
the authority to consider and assign extraschedular ratings has 
been specifically delegated to the Director of the Compensation 
and Pension Service, and not the Board, in the first instance.  
Therefore, the correct course of action for the Board, where it 
finds that entitlement to an extraschedular evaluation may be 
present, is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 4.16(b).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (August 
16, 1996).  Specifically, the AMC/RO is required to prepare a 
full statement of the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on his employability.  Such a 
statement must then be submitted to the Director, Compensation 
and Pension Service, for appropriate consideration.  As was also 
noted above, the Veteran has already met the eligibility 
requirements of 38 C.F.R. § 4.16(a) as of September 10, 2007, and 
has been granted a TDIU as of that date.  Thus, the Director or 
his/her appointed agent is requested to determine only whether an 
extraschedular rating is warranted at any time prior to September 
10, 2007.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any other development 
deemed necessary, prepare a full statement of 
the Veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other factors 
having a bearing on his employability prior 
to September 10, 2007.  Thereafter, forward 
the Veteran's claims file and the prepared 
statement to the Director, Compensation and 
Pension Service, for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 4.16(b).  

2.  Upon completion of the above, 
readjudicate the claim for an earlier 
effective date for the award of a TDIU.  If 
this matter remains denied, issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  
Prior to return of the appeal to the 
Board, the AMC/RO must review the claims 
file and confirm full compliance with 
the Board's remand order herein.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

